DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the IC" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 is dependent on claim 7, and therefore also rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Howard (US 2017/0310017) in view of Eom et al. (US 2009/0066601, hereby referred as Eom) and Jung et al. (US 2017/0012359, hereby referred as Jung).
Regarding claim 1, Howard teaches the following:
an antenna apparatus comprising: 
patch antennas (elements 352, 354, 356, figure 8) arranged in an N X 1 array; 
first feeds connected to a point offset (element 358, figure 8), in a first direction, from a center of each of the patch antennas, and through which an RF signal of a first phase passes (the feed connected to point 358 goes through 2 phase shifters, 388 and 400, paragraphs [0095]-[0097]); 
second feeds connected to a point offset (element 364, figure 8), in a second direction, from a center of each of the patch antennas, and through which the RF signal of the first phase passes (the feed connected to point 364 goes through 2 phase shifters, 384 and 404, paragraphs [0095]-[0097]); 
third feeds connected to a point offset (element 362, figure 8), in a third direction, from a center of each of the patch antennas, and through which an RF signal of a second phase, different from the first phase, passes (the feed connected to point 362 goes through 1 phase shifter, 400, paragraphs [0095]-[0097]); and 
fourth feeds connected to a point offset (element 360, figure 8), in a fourth direction, from a center of each of the patch antennas, and through which the RF signal of the second phase passes (the feed connected to point 360 goes through 1 phase shifter, 404, paragraphs [0095]-[0097]), 

Eom further teaches that first and second feeds would have an RF signal of a first phase, while second and third feeds would have an RF signal of a second phase (paragraphs [0073]-[0075] and Table 1). 
Howard does not explicitly teach using vias in order to feed the patch antennas.
Jung teaches the use of vias in order to feed patch antennas (as shown in figures 2 and 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the feeds of Howard to be implemented by using feed vias as suggested by the teachings of Jung, which is a known alternative way to feed an antenna, in order for the antenna apparatus to be implemented as an integrated circuit package which can ease the manufacturing process, reduce the size needed to house the antenna apparatus, and allow them to be implemented in various devices such as a mobile device. It also would have been obvious to one of ordinary skill in the art before the effective filing date to have the first and second feeds of Howard to have an RF signal of a first phase, while second and third feeds would have an RF signal of a second phase as taught by the teachings of Howard and Eom in order to control the polarization and resonant characteristics of the patch antennas (Howard, paragraphs [0095]-[0102])(Eom, paragraphs [0073]-[0075], and Table 1). 
 
 Regarding claim 2, Howard as modified in claim 1 teaches the antenna with the exception of the following:
wherein a transmitted RF signal of the patch antennas is transferred from the first to fourth feed vias, and a received RF signal of the patch antennas is transferred to the first to fourth feed vias.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have a transmitted RF signal of the patch antennas of Howard as modified to be transferred from the first to fourth feed vias, and a received RF signal of the patch antennas to be transferred to the first to fourth feed vias as suggested by the teachings of Howard since the feed vias would be the connections that would pass any received or transmitted signal between the patch antennas and a transceiver.

Regarding claim 3, Howard as modified in claim 1 teaches the following:
wherein the second phase is different from the first phase by 180 degrees (Howard, paragraphs [0095]-[0097])(Eom, Table 1).

Regarding claim 4, Howard as modified in claim 1 teaches the following:
wherein each of the patch antennas (Howard, elements 352, 354, 356, figure 8) is quadrangular, and the first, second, third, and fourth directions are directions towards different sides of a quadrangle from the center of the quadrangle (Howard, as shown in figure 8).

Regarding claim 6, Howard as modified in claim 1 teaches the antenna with the exception of the following:
further comprising an upper coupling patches spaced apart from the patch antennas and being arranged in another N X 1 array.
However Jung teaches the use of upper coupling patches (Parasitic patch, figure 5) spaced apart from the patch antennas (Broadside antenna, figure 5).


Regarding claim 7, as best understood, Howard as modified in claim 1 teaches the antenna with the exception of the following:
further comprising: wiring vias with an end being electrically connected to the IC; first branch patterns with an end being electrically connected to the wiring vias, respectively, and being configured to branch the RF signal of the first phase to be transferred to the first and second feed vias; and second branch patterns with an end being electrically connected to the wiring vias, respectively, and being configured to branch the RF signals of the second phase to be transferred to the third and fourth feed vias.
However Jung suggests the teachings of wiring vias (vias connecting the signal layer with the RF transceiver, figure 2) with an end being electrically connected to the IC (RF transceiver, as shown in figure 2); branch patterns (the signal layer, figure 2) with an end being electrically connected to the wiring vias, respectively, and being configured to branch the RF signal to be transferred to the feed vias (vias connecting the antennas and the signal layer, figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna of Howard as modified to include wiring vias with an end being electrically connected to the IC; first branch patterns with an end being electrically connected to the wiring vias, respectively, and being configured to branch the RF signal of the first phase to be transferred to the first and second feed vias; and second branch patterns with an end being electrically connected to the wiring vias, 

Regarding claim 8, as best understood, Howard as modified in claim 7 teaches the antenna with the exception of the following:
wherein each of the second branch patterns has an electrical length different from that of each of the first branch patterns.
However Howard teaches that the feeding branches of the RF signals with first and second phases have different lengths due to the phase shifters (as shown in figure 8 and described in paragraphs [0095]-[0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have each of the second branch patterns of Howard as modified to have an electrical length different from that of each of the first branch patterns as suggested by the teachings of Howard since there would need to be different length patterns to implement the phase shifts needed for the feeding branches of the RF signals with first and second phases.

Regarding claim 9, Howard as modified in claim 1 teaches the antenna with the exception of the following:
further comprising: feed lines with an end being electrically connected to the first, second, third, and fourth feed vias, respectively; wiring vias with an end being electrically connected to the feed lines, respectively; and an IC electrically connected to another end of the wiring vias.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have each the antenna of Howard as modified to include feed lines with an end being electrically connected to the first, second, third, and fourth feed vias, respectively; wiring vias with an end being electrically connected to the feed lines, respectively; and an IC electrically connected to another end of the wiring vias as suggested by the teachings of the combination of Howard and Jung in order to connect the antenna patterns to a RF transceiver to transmit and receive the signals to and from the antennas.

Regarding claim 10, Howard as modified in claim 9 teaches the antenna with the exception of the following:
further comprising: second wiring vias with an end being electrically connected to the IC; second feed lines with an end being electrically connected to the second wiring vias, respectively; and end-fire antennas electrically connected to one or two of the second feed lines, respectively.
However Jung suggests the teachings of second wiring vias (vias connecting the signal layer, that is connected to the End-fire antennas, with the RF Transceiver, figure 2) with an end being electrically connected to the IC (RF Transceiver, figure 2); second feed lines (portion of the Signal layer that is connected to the End-fire antennas, figure 2) with an end being electrically connected to the second wiring vias (as shown in figure 2), respectively; and end-fire antennas (End-fire antennas, figure 2) electrically connected to one or two of the second feed lines, respectively (as shown in figure 2).


Regarding claim 11, Howard as modified in claim 10 teaches the antenna with the exception of the following:
further comprising: ground layers disposed above and below a position of the feed lines, and wherein the feed lines and second feed lines are disposed on a same level.
However Jung suggests the teachings of ground layers (GND layers, figure 2) disposed above and below a position of the feed lines (the signal layer, figure 2), and wherein the feed lines and second feed lines are disposed on a same level (as shown in figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have each the antenna of Howard as modified to include ground layers disposed above and below a position of the feed lines, and wherein the feed lines and second feed lines are disposed on a same level as suggested by the teachings of Jung as surrounding the feedlines by ground layers can reduce any mutual interference that may occur between the various feed vias, wiring vias, and signal lines. 

Regarding claim 12, Howard as modified in claim 10 teaches the following:

Howard as modified does not explicitly teach wherein M is greater than N, and less than 2N.
However Howard does teach that any number of patch antennas may be used (paragraph [0104]). Jung also teaches that various amounts of patch and end-fire antennas may be used (figures 3 and 10). It is also known in the art that adjusting the number of antenna elements in an antenna array can be used to adjust the resonant characteristics of an antenna array. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have changed the number of feed lines of Howard as modified wherein M is greater than N, and less than 2N as suggested by the teachings of Howard, Jung, and known in the art as adjusting the number of antenna elements in an antenna array can be used to adjust the resonant characteristics of an antenna array so that it can provide a desired performance. 

Regarding claim 13, Howard as modified in claim 12 teaches the antenna with the exception of the following:
wherein N is a multiple of 3, a number of the end-fire antennas is N, M is a multiple of four.
However Howard does teach that any number of patch antennas may be used (paragraph [0104]). Jung also teaches that various amounts of patch and end-fire antennas may be used (figures 3 and 10). It is also known in the art that adjusting the number of antenna elements in an antenna array can be used to adjust the resonant characteristics of an antenna array. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have changed the number of feed lines of Howard as modified wherein N is a multiple of 3, a number of the end-fire antennas is N, M is a multiple of four as suggested by the teachings of Howard, 

Regarding claim 16, Howard as modified in claim 1 teaches the following:
wherein a line extending between the point (Howard, where element 358 is connected, figure 8) in the first direction and the point (Howard, where element 362 is connected, figure 8) in the third direction is parallel to a direction of an array of the patch antennas (Howard, as shown in figure 8), and a line extending between the point (Howard, where element 364 is connected, figure 8) in the second direction and the point (Howard, where element 360 is connected, figure 8) in the fourth direction is perpendicular to the direction of the array of the patch antennas (Howard, as shown in figure 8).

Regarding claim 17, Howard as modified in claim 4 teaches the following:
wherein the first, second, third, and fourth vias (which would be connected to points 358, 360, 362, 364, figure 8) are positioned substantially adjacent to the edge of the quadrangle (as shown in figure 8).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Howard (US 2017/0310017) in view of Eom et al. (US 2009/0066601, hereby referred as Eom) and Jung et al. (US 2017/0012359, hereby referred as Jung), and further in view of Gao et al. (US 2019/0288397, hereby referred as Gao).
Regarding claim 5, Howard as modified in claim 4 teaches the antenna with the exception of the following:
wherein at least one of the patch antennas comprises: first slots with the point of the first feed vias being located between the first slots; second slots with the point of the second feed vias being 
Gao suggests the teachings of wherein at least one of the patch antennas (element 520, figure 5) comprises: slots (elements 524, figure 5) with the point of the first feed (element 522, figure 5) being located between the slots.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have at least one of the patch antennas of Howard to include first slots with the point of the first feed vias being located between the first slots; second slots with the point of the second feed vias being located between the second slots; third slots with the point of the third feed vias being located between the third slots; and fourth slots with the point of the fourth feed vias being located between the fourth slots as suggested by the teachings of Gao in order to facilitate the formation of a resonant frequency of the antenna and reduce propagation of surface waves in the antenna array in the scenario where the antenna is used to form an antenna array (paragraph [0048]).

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845